Exhibit 10.1

July 27, 2012

as revised September 12, 2012

Mr. Greg Nelson

26 Arnold Road

Wellesley, MA 02481

Dear Greg:

This letter acknowledges your separation from employment with Forrester
Research, Inc. (“Forrester” or the “Company”), and sets forth Forrester’s
agreement with you concerning this separation and the terms of your severance
package.

You have agreed to resign from your position as Chief Sales Officer of Forrester
effective immediately. Your separation from employment with Forrester shall be
effective as of August 31, 2012 (the “Separation Date”). Between now and the
Separation Date, you shall be available as needed in order to assist in the
orderly transition of your duties and to perform such other duties as may be
reasonably directed by Forrester.

On the Separation Date, Forrester will pay you an amount equal to any earned but
previously unpaid base salary through such date, and payment for accrued but
unused vacation, reduced by all appropriate withholdings. In addition, you will
remain eligible for commissions earned through the Separation Date. Such
commissions will be paid in accordance with Forrester’s regular commission
payment practices. The payments set forth in this paragraph are not contingent
upon your execution of this letter agreement.

Subject to your eligibility to elect continuing group medical, dental and vision
insurance coverage in accordance with the federal law known as COBRA, your
participation in Forrester’s group medical, dental and vision insurance plans
shall terminate effective August 31, 2012, in accordance with the terms of such
plans and programs. Your participation in all other employee benefit plans and
programs provided by Forrester shall terminate on the Separation Date in
accordance with the terms of such plans and programs.



--------------------------------------------------------------------------------

This letter does not alter the terms of any Company stock and stock option plans
(such as the Company’s Amended and Restated 1996 Equity Incentive Plan or
Amended and Restated 2006 Equity Incentive Plan), or the terms of any previously
awarded grants under such plans.

Please be reminded of your continuing obligations pursuant to the
Confidentiality, Non-Disclosure, and Non-compete Agreement that you signed on
July 11, 2003 (copy enclosed). These obligations continue following the
conclusion of your employment on August 31, 2012, and apply regardless of
whether you execute this letter agreement.

In addition, Forrester affirms its prior commitments to you relative to the tax
equalization associated with your expatriate assignment in London, England from
January 2008 through September 2009 as set forth in the Letter of Assignment
dated October 24, 2007. You agree to promptly notify Forrester in the event you
are served with a levy, audit notice, summons, subpoena or other legal process
regarding any potential tax liability for this time period.

Further, in consideration of your fulfillment of your obligations set forth
herein, and without admission of any wrongdoing or liability on the part of
Forrester, you and Forrester agree as follows:

 

1. Subject to your execution of this letter agreement, as well as your
continuing fulfillment of all of your obligations hereunder, Forrester will
provide you with the following:

(a) Forrester will pay you severance compensation for eighteen (18) semi-monthly
pay periods, as follows: (i) $9,275.00 per semi-monthly pay period, as such
amount is your current base salary ($222,600.00 annualized); (ii) $2,921.63 per
semi-monthly pay period, as such amount is approximately 75% of your on target
commissions for nine (9) months; and (iii) $695.00 per semi-monthly pay period,
as such amount is approximately the Company’s contribution towards your current
medical and dental insurances. These payments will be made in accordance with
Forrester’s regular payroll practices and will be subject to all applicable
withholdings. These payments will begin as soon as administratively possible
following the Company’s receipt of a signed copy of this letter agreement.

(b) You will be eligible to receive executive level outplacement services, up to
a maximum amount of $20,000.00, through an entity of your choosing, subject to
Forrester’s approval, which approval shall not be unreasonably withheld. The
invoices for such services shall be sent directly to my attention at Forrester
for payment. Forrester shall pay such invoices within thirty (30) days of
Forrester’s receipt of same.

 

2



--------------------------------------------------------------------------------

(c) Forrester will pay you a lump sum of $10,000.00 to assist with any
relocation-related expenses that you may incur. This payment will be subject to
all applicable withholdings and shall be made in accordance with Forrester’s
regular payroll practices as soon as administratively possible following the
Company’s receipt of a signed copy of this letter agreement.

(d) Forrester agrees not to contest any claim you may file for unemployment
compensation benefits. You acknowledge and agree that the decision whether to
award such benefits rests with the state unemployment board and that Forrester
cannot guarantee your receipt of such benefits.

 

2. Prior to your Separation Date, you shall return to Forrester all telephone
cards, credit cards, building cards, keys, work papers, files and other
documentation, laptop computer and other equipment, computer files and
diskettes, and all other Forrester records and property, without retaining any
copies or derivations thereof, except for your personnel and benefits documents.

 

3. You have agreed to submit for reimbursement purposes all business expense
reports and any necessary supporting documentation to Forrester by August 31,
2012. The severance pay set forth in paragraph 1 above will take into account a
proper reconciliation of amounts due to you from Forrester and/or amounts due to
Forrester from you. These reconciliation adjustments may include, but are not
limited to, outstanding travel advances or expenses, overdue American Express
bills, unreturned Company-owned equipment, and outstanding expense reports. For
the avoidance of doubt, in the event these obligations to Forrester have not
been previously satisfied, Forrester will offset them against any severance
compensation payable hereunder.

 

4.

In consideration of the undertakings described herein, including the severance
compensation which Forrester has agreed to pay you hereunder, and to which you
would not otherwise be entitled, you, on behalf of yourself and your
representatives, assigns, executors, administrators, and heirs, hereby
completely release and forever discharge Forrester Research, Inc. and its
subsidiaries, and all of their respective shareholders (but only in their
capacity as shareholders), officers, and all other representatives, agents,
directors, employees, employee benefit plans, successors, and assigns, both
individually and in their official capacities, from all claims, rights, demands,
actions, obligations, and causes of action, of every kind, nature, and
character, known or unknown, which you now have, may now have, or have ever had,
against them until the date you execute this letter agreement arising from or in
any way connected with your employment relationship with Forrester Research,
Inc., any actions during the relationship, and/or the termination of such
relationship. This release extends to, without limitation, “wrongful discharge”
claims; all claims relating to any contracts of employment, express or implied;
any claims related to defamation, privacy, misrepresentation, or breach of the
covenant of good faith and fair dealing,

 

3



--------------------------------------------------------------------------------

  express or implied, and tort claims of every nature; any claims under
municipal, state, or federal statutes or ordinances; claimed violations of fair
employment practices, anti-discrimination, or civil rights laws (including but
not limited to all claims under Title VII of the Civil Rights Act of 1964, and
any claims of discrimination on the basis of race, sex, pregnancy, age,
religion, national origin, sexual orientation or sexual preference, handicap,
disability, veteran status or any other protected classification; claims under
the Age Discrimination in Employment Act, as amended; claims under the Family
and Medical Leave Act, as amended, or any other federal or state law concerning
leaves of absence; claims under the Americans With Disabilities Act, as amended,
and any other laws and regulations relating to employment discrimination);
claims under the Worker Adjustment and Retraining Notification (“WARN”) Act;
claims under the Employee Retirement Income Security Act (other than claims
against an employee benefit plan seeking payment of a vested benefit under the
terms of that plan); claims for wages, bonuses, incentive compensation, stock
payments, stock options, any form of equity participation, or any other
compensation or benefits; and claims for compensatory or punitive damages or
attorney’s fees. This release does not apply to any vested stock options or
other vested stock awards nor does it alter the terms of any equity incentive
plans or previously awarded grants under such plans.

This release shall not apply to the following: a) any claim to enforce this
letter agreement; b) any claim for indemnification and defense pursuant to any
Forrester policy, such as its by-laws, or any insurance policy it may hold; and
c) any claim for Workers’ Compensation benefits, for unemployment compensation
benefits or COBRA benefits.

 

5. You agree that unless and until Forrester determines that, under applicable
law, Forrester is required to make the provisions of this letter agreement
public, the terms of this letter agreement are confidential. All information
relating to the subject matter of this agreement, including the terms and
amounts set forth herein, have been and will be held confidential by you and not
publicized or disclosed to any person (other than an immediate family member,
legal counsel, or financial advisor, provided that any such individual to whom
permissible disclosure is made agrees to be bound by these confidentiality
obligations), business entity, or government agency (except as mandated by state
or federal law). You also agree that you will not disparage Forrester, its
officers and directors, and any employee who you know to be an employee on the
Separation Date. You represent that, as of the date of this letter agreement,
you have not breached the Confidentiality, Non-Disclosure and Non-compete
Agreement you entered into with Forrester, and you further agree to abide by
such Agreement going forward. Any material breach of this letter agreement or
the Confidentiality, Non-Disclosure and Non-compete Agreement, will be grounds
for immediate termination and/or disgorgement of any of the pay and benefits
provided to you hereunder.

 

4



--------------------------------------------------------------------------------

6. Massachusetts law shall govern the validity and interpretation of this
agreement.

 

7. Any term or provision of this letter agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this letter agreement or affecting the validity or
enforceability of any of the terms or provisions of this letter agreement in any
other jurisdiction; and any such invalid or unenforceable provision shall be
modified by such court so that it is enforceable to the greatest extent
permitted by applicable law.

 

8. This letter agreement constitutes the entire understanding of the parties
with respect to your employment, its termination, and all related matters,
excepting only the Confidentiality, Non-Disclosure, and Non-compete Agreement
and Letter of Assignment that will remain in full force and effect according to
their terms. You and Forrester expressly warrant that each has read and fully
understands this agreement; that Forrester has advised you to consult with an
attorney before signing this agreement, and that you have had the opportunity to
consult with legal counsel of your own choosing and to have the terms of this
agreement fully explained to you; that you are not executing this agreement in
reliance on any promises, representations, or inducements other than those
contained herein; and that you are executing this agreement knowingly and
voluntarily, and free of any duress or coercion.

 

9. You may take until September 17, 2012 to decide to sign and return this
letter agreement to Forrester, provided that you may not sign this letter
agreement until the day following the Separation Date. The offer contained in
this letter agreement will automatically become null and void if Forrester does
not receive your signed acceptance by September 17, 2012.

 

10. This letter agreement, and the rights and obligations of the Company and you
hereunder, shall inure to the benefit of and shall be binding upon, you and the
Company and your and the Company’s respective successors, assigns, heirs and
personal representatives.

 

5



--------------------------------------------------------------------------------

If you wish to accept this letter agreement, please sign the enclosed copy of
this letter agreement no earlier than the day after the Separation Date and no
later than September 17, 2012, and return it to me. Please call me if you have
any questions regarding the information set forth in this letter agreement.

 

Very truly yours,

 

       

/s/ Elizabeth A. Lemons

    

/s/ Charles B. Rutstein

   Elizabeth A. Lemons      Charles B. Rutstein    Chief People Officer     
Chief Operating Officer   

Accepted and Agreed:

 

       

/s/ Greg Nelson

       

Greg Nelson

 

        September 13, 2012        

 

6